Per Curiam:
Upon the plaintiff’s appeal it appears that two items for extra work duly ordered in writing, properly certified to, and the reasonable value thereof competently proved without contradiction, should have been allowed by the learned trial court: First, for the moving of brick chimney under the special order of September 28, 1910, amounting to $239.25; and the other, reinstalling the one-inch conduit under special order of April 5, 1911, amounting to $18.78; the two items together being $258.03. We find no other errors upon these appeals. The judgment should, therefore, be modified by the allowance of said sums, with interest from the interest date fixed by the judgment, and as so modified affirmed, with costs to the plaintiff. Appropriate findings to be submitted on the settlement of the order. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Judgment modified as directed in opinion, and as so modified affirmed, with costs to plaintiff. Order to be settled on notice.